          Case 1:19-cv-08673-KPF-DCF Document 70 Filed 06/10/20 Page 1 of 3
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
D: 212-704-6000
bennet.moskowitz@troutman.com




June 10, 2020

VIA ELECTRONIC COURT FILING

Hon. Debra C. Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:       Jane Doe, 1:19-cv-8673 (KPF) (DCF)

Dear Judge Freeman:

We represent Defendants in the above-referenced action. We write to request that the Court
extend the remaining deadlines in the above-refenced action, as set by this Court’s Order dated
April 21, 2020, by thirty (30) days, as follows:

      •   the deadline for completion of fact discovery be extended from July 10, 2020 to August
          10, 2020;

      •   the deadline for service of Plaintiff’s expert report[s] be extended from July 10, 2020 to
          August 10, 2020;

      •   the deadline for service of Defendants’ rebuttal report[s] be extended from August 10,
          2020 to September 10, 2020; and

      •   the deadline for completion of expert discovery be extended from August 31, 2020 to
          September 30, 2020.

This is the second request for an extension of these deadlines. The prior requested extension
of these deadlines was made on consent and So Ordered by the Court on April 21, 2020 (ECF
Doc. 69).

Plaintiff’s counsel has summarily rejected the instant request, stating, erroneously: “Your failure
to appropriately pursue the discovery you now apparently believe you need is no basis for
requesting another 30-day extension.”
       Case 1:19-cv-08673-KPF-DCF Document 70 Filed 06/10/20 Page 2 of 3
June 10, 2020
Page 2




Plaintiff’s statement mischaracterizes the history and status of fact discovery. It was not until
last Friday, June 5, that, after weeks of meaningful efforts by the Co-Executors to resolve
Plaintiff’s refusal to, among other things, produce all of her medical records (and not only those
records which her counsel deems relevant to this action) – among the most critical discovery in
this action – that her counsel declared impasses regarding those, and other, issues.
Regrettably, we now need the Court’s assistance to resolve the parties’ disputes.

Meanwhile, neither side is finished searching for and producing documents. Yesterday, both
sides proposed numerous additional ESI search terms to each other.1 (Plaintiff’s counsel did so
in the very email in which they rejected our request for their consent to this extension.)

Two days ago, Plaintiff’s counsel provided notice, for the first time, that they were subpoenaing
for depositions two non-parties known to them since before they filed this action. (We have no
issue with the timing of such notice given the parties are in the midst of fact discovery and, until
now, had been working cooperatively to resolve all discovery issues.) Yesterday – just one day
later – counsel for Defendants, under the belief that the parties were working at the same pace
and cooperatively, disclosed a list of nine non-parties they intend to subpoena for depositions
that would occur prior to Plaintiff’s Rule 35 examination and deposition. These non-parties
comprise five healthcare providers who treated Plaintiff for alleged conditions for which she
seeks compensatory and punitive damages in this action, and four fact witnesses. Plaintiff
contends that, merely because the existence of these parties was known to Defendants since
Plaintiff provided written discovery responses identifying them in April or, for one of them,
earlier, Defendants’ subpoenas were noticed too late. However, Plaintiff ignores that both sides
have yet to complete their document productions – something which should generally occur
before depositions take place, subject to narrow, reasonable exceptions – and that Plaintiff just
noticed subpoenas late Monday evening.

Further, it was not until late last week that Plaintiff’s counsel proposed firm dates for Plaintiff’s
deposition and Rule 35 examination. It was also not until last Friday that Plaintiff’s counsel
announced an impasse regarding Plaintiff’s failure to produce her complete medical records
notwithstanding Plaintiff’s ongoing failure to articulate any undue burden in producing them. Of
course, Defendants would be unfairly prejudiced if they were forced to depose Plaintiff before
the issue of her medical records is fully resolved.

In sum, under the circumstances, a thirty-day extension is neither extreme nor unfairly
prejudicial to anyone.




1Plaintiff’s counsel has twice suggested ESI search terms for Defendants to use. Each time, Defendants
accommodated Plaintiff’s counsel’s request.
       Case 1:19-cv-08673-KPF-DCF Document 70 Filed 06/10/20 Page 3 of 3
June 10, 2020
Page 3




                                                Respectfully submitted,


                                                s/Bennet J. Moskowitz
                                                Bennet J. Moskowitz


cc: Counsel of Record (via ECF)
